ORDER

PER CURIAM.
Michael Brown appeals the judgment entered by the Circuit Court of St. Louis County following a jury determination of guilt on charges of second degree robbery and felonious restraint. He contends the trial court violated his rights to due process, a trial before a fair and impartial jury and to be tried only for the offense charged, by overruling defense counsel’s objections regarding Defendant’s statement to the victim that he had “three strikes against him.”
Having reviewed the briefs of the parties and the record on appeal, we conclude no abuse of discretion occurred. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).